668 N.W.2d 891 (2003)
In re K.H., K.L., K.L., and K.J., Minors.
Family Independence Agency, Petitioner,
v.
Tina Jefferson, Richard Jefferson, Frederick Herron, Larry Lagrone, Respondents.
Docket No. 122666, COA No. 244028.
Supreme Court of Michigan.
September 25, 2003.
By order of December 26, 2002, the application for leave to appeal was held in abeyance pending the decision in In re CAW (Docket No. 122790). On order of the Court, the opinion having been issued *892 on July 23, 2003, 469 Mich. 192, 665 N.W.2d 475 (2003), the application for leave to appeal from the November 1, 2002 decision of the Court of Appeals is again considered and it is GRANTED, limited to the following issues: 1) Does a putative father have standing in a Juvenile Code child protective proceeding to request a paternity determination where the subject children already have a legal father? 2) In this case, what is the legal significance of the trial court's finding that the putative father is the biological father of three of the children? 3) Do the juvenile court rules provide greater standing to a putative father than is provided by the Paternity Act? 4) Given that MCR 3.921(C)(2)(b) [formerly, MCR 5.921(D(2)(b) ] authorizes a family division judge to determine that a putative father is the child's "natural" father, does the rule authorize that judge to determine that the putative father is the legal father or must the putative father file a complaint pursuant to the Paternity Act? 5) Does In re CAW apply to this case?
The Children's Law Section of the State Bar and other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.
The Clerk of the Court is directed to place this case on the November 2003 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than October 20, 2003, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than November 6, 2003.